Citation Nr: 1109458	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a back condition and if so, whether service connection is warranted.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008, in which the RO determined that new and material evidence sufficient to reopen the previously-denied claim had not been received.  

The Veteran presented testimony from the RO at a videoconference hearing held before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

The reopened claim of service connection for a low back disorder is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An April 1999 rating decision denied the Veteran's claim of service connection for the low back disorder.  The Veteran was notified of this decision, but did file an appeal in a timely manner.   

2.  The evidence added to the record since the April 1999 rating decision is neither cumulative nor redundant of the previously addressed record and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a back condition.   


CONCLUSION OF LAW

 The evidence added to the record since the April 1999 decision is new and material for the purpose of reopening the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 


Legal Criteria

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In an April 1999 rating decision, the RO denied the Veteran's claim of service connection for a back disorder on the basis that there was no evidence of an injury in service in that the in-service treatment records did not document a back injury.  

The RO noted that the Veteran reported having occasional back pain and reported injuring his back in Okinawa in May 1992 but there was no evidence of a back injury in service.  

The Veteran was notified of this decision and he did not perfect an appeal.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the April 1999 rating decision consisted of the Veteran's service treatment records, his lay statements, and the October 1998 VA examination report. 

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In April 2008, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the April 1999 rating decision to be new and material for the purpose of reopening the claim.  

The Veteran submitted medical evidence of a chronic back disability.  A November 1999 private medical record from Dr. A.D. indicates that the Veteran had complaints of low back pain and had a chronic problem with occasional flare ups.  The assessment was that of probable back strain. 

In April 2008, the Veteran petitioned to reopen and provided additional details about the back injury in service.  He stated that, while carrying a heavy crate, he stepped onto a ramp and fell down. Reportedly, the weight of the crate pulled him forward, and the crate landed on his legs.  He asserts that, over the past 16 years, his disc has disintegrated and now cuts off the feeling in his left leg. 

At the recent hearing in January 2011, the Veteran testified that, in service in May 1992, he injured his back while carrying a crate of supplies.  He reported walking backwards up a ramp when the weight of a crate carried him forward and crushed his vertebra.  He was hospitalized for two or three days and then was on two weeks of bed rest.  He had recurring back pain once in a while, and then the pain got progressively worse in 1996 he had to see a doctor.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  

This evidence is material because it addresses an unestablished fact which is whether the Veteran has a current back disability that may be due to an injury in service.  This evidence raises a reasonable possibility of substantiating the claim.  

The statements from the Veteran provide additional information about the injury in service, and his hearing testimony asserts that he had recurring back symptoms after the injury that progressively worsened.  This evidence clearly presents a basis for a finding of chronicity of symptomatology since service.  Thus, on this record, the evidence is new and material and must be addressed on the merits.  

In conclusion, the evidence received since the April 1999 rating decision is new and material to reopen the claim of service connection for a back condition.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a back disorder, the appeal to this extent is allowed, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

VCAA, specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The medical evidence of record shows a diagnosis of grade II L3-4 spondylolithesis with instability and bilateral moderate neuroforaminal stenosis.  See the February 2008 medical records from an orthopedic group. 

The Veteran contends that his current back disability is due to a back injury sustained during service.  

The service treatment records show that, at his separation examination in May 1994, the Veteran reported having recurrent back pain.  It was noted that he had hurt his back in 1992 in Okinawa and had occasional back pain.  An examination of the spine was normal.  

Upon VA examination in October 1998, minimal degenerative joint disease of the lumbar spine manifested by sclerosis of the L5 facet joints and a bony defect of the anterior lip of the 4th vertebra, possible Scheuermann or anterior lip fracture which had healed with a slight defect, were diagnosed.  

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of current disabilities, injuries in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to determine whether the Veteran's current back disability had its clinical onset in service or is medically related to injury or event in service.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed back condition.  

The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is due to an injury or another event of the Veteran's period of active service.  

The examiner in this regard should address the service treatment records showing complaints of back pain and the VA medical evidence showing low back pathology in 1998.  In rendering the requested opinion, the examiner also should discuss the Veteran's lay assertions in terms of the demonstrated medical evidence.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Following completion of the above, and any additional notification and/or development deemed warranted, readjudicate the claim of service connection, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


